Exhibit 10(a)

 

SECOND AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 

THIS SECOND AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT (the
“Amendment”), dated as of June 6, 2003, (the “Amendment Date”) is among HAGGAR
CLOTHING CO. (“Company”), HAGGAR CORP. (“Haggar”), each of the banks which are
party hereto and JPMORGAN CHASE BANK, (formerly The Chase Manhattan Bank)
individually as a Bank and as Agent for itself and the other Banks (in such
capacity as Agent, together with its successors in such capacity, “Agent”).

 

RECITALS:

 

A.                                   Pursuant to that certain Second Amended and
Restated Credit Agreement dated June 13, 2002 among the Company, Haggar, each of
the banks which are parties thereto (individually a “Bank” and collectively, the
“Banks”) and the Agent (as the same has been amended by that certain First
Amendment to Second Amended and Restated Credit Agreement dated December 11,
2002 and may be further amended, restated or otherwise modified from time to
time, the “Agreement”), the banks party thereto agreed to make Loans to Company
as set forth therein.

 

B.                                     Company and Haggar have requested that
the Banks agree to modify the Agreement as herein set forth.  The Banks party
hereto are willing to do so upon the terms and provisions of this Amendment.

 

NOW, THEREFORE, in consideration of the premises herein contained and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows, effective as of the Amendment
Date, unless otherwise indicated:

 

ARTICLE 1.

 

Definitions

 

Section 1.1.                                   Definitions.  Capitalized terms
used in this Amendment, to the extent not otherwise defined herein, shall have
the same meanings as in the Agreement, as amended hereby.

 

ARTICLE 2.

 

Amendment

 

Section 2.1.                                   Amendment to Section 7.15 of the
Agreement.  Section 7.15 of the Agreement is amended and restated in its
entirety to read as follows:

 

7.15                           Capital Expenditures Limitation.  Make or agree
to make Capital Expenditures during any fiscal year in excess of an amount equal
to ten percent (10%) of the Company Group’s Net Worth; provided that neither the
expenditures for (a) the repair or replacement of property with insurance
proceeds (to the extent such expenditures do not exceed the net cash amount of
such insurance proceeds) nor (b) the purchase of the Company’s new headquarters
located at 11511 Luna Road in an amount equal to the aggregate amount of
proceeds received from the sale of the Company’s current headquarters located at
6113 Lemmon Avenue, shall be included in Capital Expenditures for purposes of
the foregoing calculation.

 

1

--------------------------------------------------------------------------------


 

ARTICLE 3.

 

Miscellaneous

 

Section 3.1.                                   Ratifications.  The terms and
provisions set forth in this Amendment shall modify and supersede all
inconsistent terms and provisions set forth in the Agreement and except as
expressly modified and superseded by this Amendment, the terms and provisions of
the Agreement and the other Loan Documents are ratified and confirmed and shall
continue in full force and effect.

 

Section 3.2.                                   Representations and Warranties. 
Company and Haggar hereby represent and warrant to Agent and the Banks as
follows:  (a) no Default exists and (b) the representations and warranties set
forth in the Loan Documents are true and correct in all material respects on and
as of the date hereof with the same effect as though made on and as of such date
except with respect to any representations and warranties limited by their terms
to a specific date.

 

Section 3.3.                                   Survival of Representations and
Warranties.  All representations and warranties made in this Amendment shall
survive the execution and delivery of this Amendment, and no investigation by
Agent or any Bank or any closing shall affect the representations and warranties
or the right of Agent or any Bank to rely upon them.

 

Section 3.4.                                   Reference to Agreement.  Each of
the Loan Documents, including the Agreement, are hereby amended so that any
reference in such Loan Documents to the Agreement shall mean a reference to the
Agreement as amended hereby.

 

Section 3.5.                                   Expenses of Agent.  As provided
in the Agreement, Company agrees to pay on demand all costs and expenses
incurred by Agent or any Bank in connection with the preparation, negotiation,
and execution of this Amendment, including without limitation, the costs and
fees of Agent’s and each Bank’s legal counsel.

 

Section 3.6.                                   Severability.  Any provision of
this Amendment held by a court of competent jurisdiction to be invalid or
unenforceable shall not impair or invalidate the remainder of this Amendment and
the effect thereof shall be confined to the provision so held to be invalid or
unenforceable.

 

Section 3.7.                                   Applicable Law.  This Amendment
and all other Loan Documents shall be governed by and construed in accordance
with the laws of the State of Texas and the applicable laws of the United States
of America.

 

Section 3.8.                                   Successors and Assigns.  This
Amendment is binding upon and shall inure to the benefit of Agent, each Bank,
Company and Haggar and their respective successors and assigns, except that
neither Company or Haggar may assign or transfer any of its rights or
obligations hereunder without the prior written consent of the Banks.

 

Section 3.9.                                   Counterparts.  This Amendment may
be executed in one or more counterparts and on telecopy counterparts, each of
which when so executed shall be deemed to be an original, but all of which when
taken together shall constitute one and the same agreement.

 

Section 3.10.                             Effect of Waiver.  No consent or
waiver, express or implied, by Agent or any Bank to or for any breach of or
deviation from any covenant, condition or duty by any Obligated Party shall be
deemed a consent or waiver to or of any other breach of the same or any other
covenant, condition or duty.

 

2

--------------------------------------------------------------------------------


 

Section 3.11.                             Headings.  The headings, captions, and
arrangements used in this Amendment are for convenience only and shall not
affect the interpretation of this Amendment.

 

Section 3.12.                             ENTIRE AGREEMENT.  THIS AMENDMENT
EMBODIES THE FINAL, ENTIRE AGREEMENT AMONG THE PARTIES HERETO AND SUPERSEDES ANY
AND ALL PRIOR COMMITMENTS, AGREEMENTS, REPRESENTATIONS AND UNDERSTANDINGS,
WHETHER WRITTEN OR ORAL, RELATING TO THIS AMENDMENT, AND MAY NOT BE CONTRADICTED
OR VARIED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OR
DISCUSSIONS OF THE PARTIES HERETO. THERE ARE NO ORAL AGREEMENTS AMONG THE
PARTIES HERETO.

 

Section 3.13.                             Required Banks.  The Agreement may be
modified as provided in this Amendment with the agreement of the Required Banks
which means the Banks having sixty percent (60%) of the sum of (i) the aggregate
unpaid principal amount of the outstanding Loans plus (ii) the Letter of Credit
Exposure (such percentage applicable to a Bank, herein such Bank’s “Required
Bank Percentage”). For purposes of determining the effectiveness of this
Amendment, each Bank’s Required Bank Percentage is set forth on Schedule 3.13
hereto.

 

EXECUTED as of the date first written above.

 

 

Company and Haggar:

 

 

 

HAGGAR CLOTHING CO., a Nevada corporation

 

HAGGAR CORP., a Nevada corporation

 

 

 

 

 

By:

    /s/ J.M. Haggar, III

 

 

J. M. Haggar, III

 

 

Chief Executive Officer for both

 

 

 

Agent:

 

 

 

JPMORGAN CHASE BANK (formerly The Chase
Manhattan Bank), Individually and as Agent

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

Banks:

 

 

 

GUARANTY BANK

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

3

--------------------------------------------------------------------------------


 

Section 3.11.                             Headings.  The headings, captions, and
arrangements used in this Amendment are for convenience only and shall not
affect the interpretation of this Amendment.

 

Section 3.12.                             ENTIRE AGREEMENT.  THIS AMENDMENT
EMBODIES THE FINAL, ENTIRE AGREEMENT AMONG THE PARTIES HERETO AND SUPERSEDES ANY
AND ALL PRIOR COMMITMENTS, AGREEMENTS, REPRESENTATIONS AND UNDERSTANDINGS,
WHETHER WRITTEN OR ORAL, RELATING TO THIS AMENDMENT, AND MAY NOT BE CONTRADICTED
OR VARIED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OR
DISCUSSIONS OF THE PARTIES HERETO. THERE ARE NO ORAL AGREEMENTS AMONG THE
PARTIES HERETO.

 

Section 3.13.                             Required Banks.  The Agreement may be
modified as provided in this Amendment with the agreement of the Required Banks
which means the Banks having sixty percent (60%) of the sum of (i) the aggregate
unpaid principal amount of the outstanding Loans plus (ii) the Letter of Credit
Exposure (such percentage applicable to a Bank, herein such Bank’s “Required
Bank Percentage”). For purposes of determining the effectiveness of this
Amendment, each Bank’s Required Bank Percentage is set forth on Schedule 3.13
hereto.

 

EXECUTED as of the date first written above.

 

 

Company and Haggar:

 

 

 

HAGGAR CLOTHING CO., a Nevada corporation

 

HAGGAR CORP., a Nevada corporation

 

 

 

 

 

By:

 

 

 

J. M. Haggar, III

 

 

Chief Executive Officer for both

 

 

 

Agent:

 

 

 

JPMORGAN CHASE BANK (formerly The Chase
Manhattan Bank), Individually and as Agent

 

 

 

 

 

By:

    /s/ Brian McDougal

 

 

Name:

Brian McDougal, Vice President

 

 

 

Title:

JPMorgan Chase Bank

 

 

 

 

Banks:

 

 

 

GUARANTY BANK

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

4

--------------------------------------------------------------------------------


 

Section 3.11.                             Headings.  The headings, captions, and
arrangements used in this Amendment are for convenience only and shall not
affect the interpretation of this Amendment.

 

Section 3.12.                             ENTIRE AGREEMENT.  THIS AMENDMENT
EMBODIES THE FINAL, ENTIRE AGREEMENT AMONG THE PARTIES HERETO AND SUPERSEDES ANY
AND ALL PRIOR COMMITMENTS, AGREEMENTS, REPRESENTATIONS AND UNDERSTANDINGS,
WHETHER WRITTEN OR ORAL, RELATING TO THIS AMENDMENT, AND MAY NOT BE CONTRADICTED
OR VARIED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OR
DISCUSSIONS OF THE PARTIES HERETO. THERE ARE NO ORAL AGREEMENTS AMONG THE
PARTIES HERETO.

 

Section 3.13.                             Required Banks.  The Agreement may be
modified as provided in this Amendment with the agreement of the Required Banks
which means the Banks having sixty percent (60%) of the sum of (i) the aggregate
unpaid principal amount of the outstanding Loans plus (ii) the Letter of Credit
Exposure (such percentage applicable to a Bank, herein such Bank’s “Required
Bank Percentage”). For purposes of determining the effectiveness of this
Amendment, each Bank’s Required Bank Percentage is set forth on Schedule 3.13
hereto.

 

EXECUTED as of the date first written above.

 

 

Company and Haggar:

 

 

 

HAGGAR CLOTHING CO., a Nevada corporation

 

HAGGAR CORP., a Nevada corporation

 

 

 

 

 

By:

 

 

 

J. M. Haggar, III

 

 

Chief Executive Officer for both

 

 

 

Agent:

 

 

 

JPMORGAN CHASE BANK (formerly The Chase
Manhattan Bank), Individually and as Agent

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

Banks:

 

 

 

GUARANTY BANK

 

 

 

 

 

By:

    /s/ Robert S. Hays

 

 

Name:

    Robert S. Hays

 

 

Title:

    Senior Vice President

 

5

--------------------------------------------------------------------------------


 

 

COMERICA BANK - TEXAS

 

 

 

 

 

By:

    /s/ Margareth Fanini

 

 

Name:

 Margareth Fanini

 

 

Title:

 Assistant Vice President

 

 

 

BANK OF AMERICA, N.A.

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

SOUTHWEST BANK OF TEXAS, N.A.

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

U.S. BANK NATIONAL ASSOCIATION

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

THE BANK OF NOVA SCOTIA

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

6

--------------------------------------------------------------------------------


 

 

COMERICA BANK - TEXAS

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

BANK OF AMERICA, N.A.

 

 

 

 

 

By:

              /s/ Chitt Swamidasan

 

 

Name:

    Chitt Swamidasan

 

 

Title:

    Principal

 

 

 

SOUTHWEST BANK OF TEXAS, N.A.

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

U.S. BANK NATIONAL ASSOCIATION

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

THE BANK OF NOVA SCOTIA

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

7

--------------------------------------------------------------------------------


 

 

COMERICA BANK - TEXAS

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

BANK OF AMERICA, N.A.

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

SOUTHWEST BANK OF TEXAS, N.A.

 

 

 

 

 

By:

       /s/ Preston Moore

 

 

Name:

   Preston Moore

 

 

Title:

   Senior Vice President

 

 

 

U.S. BANK NATIONAL ASSOCIATION

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

THE BANK OF NOVA SCOTIA

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

8

--------------------------------------------------------------------------------


 

 

COMERICA BANK - TEXAS

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

BANK OF AMERICA, N.A.

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

SOUTHWEST BANK OF TEXAS, N.A.

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

U.S. BANK NATIONAL ASSOCIATION

 

 

 

 

 

By:

/s/ Amanda Schmitt

 

 

Name:

     Amanda Schmitt

 

 

Title:

     Assistant Vice President

 

 

 

THE BANK OF NOVA SCOTIA

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

9

--------------------------------------------------------------------------------


 

 

COMERICA BANK - TEXAS

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

BANK OF AMERICA, N.A.

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

SOUTHWEST BANK OF TEXAS, N.A.

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

U.S. BANK NATIONAL ASSOCIATION

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

THE BANK OF NOVA SCOTIA

 

 

 

 

 

By:

       /s/ William E. Zarrett

 

 

Name:

     William E. Zarrett

 

 

Title:

     Managing Director

 

10

--------------------------------------------------------------------------------


 

CONSENT OF DOMESTIC SUBSIDIARIES

 

Each of the undersigned Subsidiaries hereby (a) agrees that the Subsidiary
Guaranty to which it is a signatory is and shall remain in full force and
effect; (b) ratifies and confirms all terms and provisions of the Subsidiary
Guaranty to which it is a signatory, (c) acknowledges its consent and agreement
to the Amendment, (d) reaffirms all agreements and obligations under the
Subsidiary Guaranty to which it is a signatory, with respect to the Loans, the
Notes, the Agreement and all other documents, instruments or agreements
governing, securing or pertaining to the Loans, and (f) represents and warrants
that all requisite corporate action necessary for it to execute this Consent of
Domestic Subsidiaries has been taken.

 

 

BOWIE MANUFACTURING COMPANY, a Nevada corporation

 

CORSICANA COMPANY, a Nevada corporation

 

DALLAS PANT MANUFACTURING COMPANY, a Nevada corporation

 

GREENVILLE PANT MANUFACTURING COMPANY, a Nevada corporation

 

MCKINNEY PANT MANUFACTURING COMPANY, a Nevada corporation

 

OLNEY MANUFACTURING COMPANY, a Nevada corporation

 

WAXAHACHIE GARMENT COMPANY, a Nevada corporation

 

LA ROMANA MANUFACTURING CORPORATION, a Nevada corporation

 

HAGGAR SERVICES, INC., a Texas corporation

 

DUNCAN MANUFACTURING COMPANY, an Oklahoma corporation

 

WESLACO CUTTING, INC., a Nevada corporation

 

WESLACO SEWING, INC., a Nevada corporation

 

HAGGAR DIRECT, INC., a Nevada corporation

 

SAN GABRIEL ENTERPRISES, INC., a Texas corporation

 

MULTIPLES, U.S.A., INC., a Texas corporation

 

EDINBURG DIRECT GARMENT COMPANY, INC., a Texas corporation

 

WESLACO DIRECT CUTTING COMPANY, INC., a Texas corporation

 

HAGGAR.COM, INC., a Texas corporation

 

JERELL CLOTHING MANAGEMENT, INC., a Texas corporation

 

JERELL, LTD, a Texas limited partnership

 

HAGGAR CANADA, INC, a Nevada corporation

 

 

 

 

 

By:

               /s/ J.M. Haggar, III

 

 

J. M. Haggar, III

 

 

Chairman/Chief Executive Officer of each Subsidiary

 

11

--------------------------------------------------------------------------------


 

SCHEDULE 3.13
to
HAGGAR CORP.

 

SECOND AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 

REQUIRED BANK PERCENTAGE

 

Bank

 

Required Bank
Percentage Held

 

Banks Agreeing to Second
Amendment (insert % from
prior column if Bank signs
Second Amendment then total
% in this column)

 

JPMorgan Chase Bank

 

17.272727273

%

17.272727273

%

Comerica Bank

 

15.454545455

%

15.454545455

%

Guaranty Bank

 

15.454545455

%

15.454545455

%

Bank of America, N.A.

 

13.636363636

%

13.636363636

%

Southwest Bank of Texas, N.A.

 

12.727272727

%

12.727272727

%

U.S. Bank National Association

 

12.727272727

%

12.727272727

%

The Bank of Nova Scotia

 

12.727272727

%

12.727272727

%

TOTAL

 

100.00

%

100.00

%

 

12

--------------------------------------------------------------------------------